39 F.3d 1178
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Davey James REEDY, Plaintiff Appellant,v.David R. RICKMAN, Captain;  David L. Deck;  Commonwealth'sAttorney's Office, Defendants Appellees.
No. 94-6572.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Oct. 25, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-93-392)
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.


1
Davey James Reedy, appellant pro se.


2
William X. Parsons, Asst. City Atty., Roanoke, VA;  Elizabeth Kay Dillon, Woods, Rogers & Hazelgrove, Roanoke, VA, for appellees.


3
W.D.Va.


4
AFFIRMED.

PER CURIAM:

5
Appellant appeals from the district court's order denying his motion for reconsideration.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Reedy v. Rickman, No. CA-93-392 (W.D.Va. May 10, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Since Appellant did not serve the Defendants with his motion for reconsideration within ten days of the court's final order, the motion is properly construed as one for relief from judgment or order under Fed.R.Civ.P. 60(b), which we review for abuse of discretion.   United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  Appellant's notice of appeal is timely only as to the court's denial of the motion for reconsideration and does not bring up the underlying judgment for appellate review.   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 263 n. 7 (1978)